Citation Nr: 0323385	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-09 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for residuals of a 
laceration of the left ring finger.

4.  Entitlement to service connection for a skin disorder of 
the feet.

5.  Entitlement to service connection for lipomas on the 
right arm and abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision which 
denied service connection for a low back disability, a 
gastrointestinal disability, residuals of a laceration of  
the left ring finger, a skin disorder of the feet, and 
lipomas of the right arm and right side of abdomen.  

In a substantive appeal in December 2001, the veteran 
requested a hearing before a member of the Board, to be held 
at the RO (i.e., Travel Board hearing).  He reiterated this 
request in another substantive appeal form dated in January 
2002.  In May 2002, the RO sent him a letter informing him 
that he could elect to have a video conference hearing 
instead of a Travel Board hearing.  In June 2002, the 
veteran's representative submitted two documents, which he 
said pertained to the veteran; one of these was a withdrawal 
of the hearing request.  However, a close inspection of the 
document discloses that, although the signature itself is 
illegible, the claims number pertains to a different veteran.  
As a result, it cannot be assumed that the veteran wishes to 
withdraw his hearing request, and a Travel Board hearing must 
be scheduled.  The case must be returned to the RO for such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).  Accordingly, the case is 
remanded to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




